Citation Nr: 0426671	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-03 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved pension benefits in the amount of $8,978.00.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and F.K.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1943 to August 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and a decision by a Committee on 
Waivers and Compromises at the Roanoke, Virginia, RO.

The veteran testified at a Travel Board Hearing in March 2004 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

In December 2003, the Board remanded the case to the RO to 
schedule the Travel Board Hearing requested by the veteran in 
his April 2002 substantive appeal.  The RO scheduled the 
hearing as noted above.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In a letter dated in July 2001, the RO asked the veteran to 
provide documentation to substantiate his claimed 
unreimbursed medical expenses, which are used to reduce his 
countable income for pension purposes for January 1, 2000, 
through December 31, 2000.  In a letter dated in September 
2001, the RO acknowledged and thanked the veteran for 
providing receipts which verified only $2,333.00 of the total 
amount claimed as expenses.  The September 2001 letter also 
advised the veteran that the receipts documented only his 
wife's expenses, and that receipts also were needed for his 
own expenses.

The Board finds no record in the case file of the receipts 
referenced in the September 2001 RO letter, or it is unclear 
what expenses were used to arrive at that figure.  Documents 
received by the RO in August 2001 reflect actual apparent co-
payments by the veteran of significantly less than $2,333.00.  
Subsequent information was received in October and it is not 
clear whether this was used in the earlier calculation.  
Thus, it appears that the case file may not be complete, or 
at least is in need of clarification.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the files of 
both the RO and the Debt Management 
Center and ensure the referenced 
documents or receipts of $2,333.00 in 
payments, are associated with the case 
file, as well as any other documentation 
which should be associated with the case 
file.  In the alternative an accounting 
of which expenses were utilized in 
arriving at that figure should be set 
forth clearly in the record.

2.  After the above is completed, if all 
is in order, return the file to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




